Citation Nr: 1701362	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-21 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for scoliosis, lumbar strain.

2.  Entitlement to an initial compensable rating for patellofemoral syndrome, right knee.

3.  Entitlement to an initial compensable rating for patellofemoral syndrome, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2006 and from November 2006 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which established service connection for scoliosis, lumbar strain (rated as 10 percent disabling) and bilateral patellofemoral syndrome, (rated as noncompensable).  The Veteran appealed the assigned ratings for these disabilities in a September 2010 notice of disagreement.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in September 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for her service-connected lumbar spine and bilateral knee disabilities.  Her lumbar spine is rated as 10 percent disabling.  Her bilateral knee disability is rated as noncompensable.

At the September 2016 Board heating, the Veteran and her representative expressed reservations about a recent May 2016 VA examination of the Veteran's back and knees.  Specifically, the Veteran stated that the examination report did not reflect her reports of daily back spasms, pain when bending over, and difficulties lifting objects weighing more than 10 pounds.  She also reported right leg numbness.  As to her bilateral knee disability, she stated that the examination report did not reflect her reports of her knees locking up, giving up, or popping up.  She also reported use of a knee brace.  As the Veteran's testimony suggests that the May 2016 VA examination does not adequately reflect the current severity of the Veteran's service-connected lumbar spine and bilateral knee disabilities, the Board finds that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected lumbar spine and bilateral knee disabilities.  If possible, the examination should be conducted by an examiner other than the one who conducted the May 2016 VA examination.  The examiner should note review of the entire claims file.  All necessary tests and studies should be conducted.

The examiner is requested to address the following:

(a)  With regard to the service-connect lumbar spine disability, the examiner should measure and record all subjective and objective symptomatology.  Record any limitation of motion or ankyloses, and describe any functional impairment.

Also, state whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Please provide this opinion in terms of the degree of additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, pain, flare-ups, or pain.

To the extent possible, distinguish pain or other symptoms caused by the Veteran's back disability from pain or symptoms caused by any other source, to include neurological impairment associated with the low back disability.

Also, measure and record any neurological abnormalities associated with the back disability, including but not limited to any bowel or bladder impairment.  Summarize the level of impairment due to any symptoms in the lower extremities as mild, moderate, moderately severe, or severe incomplete paralysis, or total paralysis.

(b)  With regard to the service-connected bilateral knee disability, the examiner should determine the effective range of motion in the Veteran's knees and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

The examiner should further measure and record all subjective and objective symptomatology, to include any ankylosis and any functional impairment. The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. This information is required by VA regulations as interpreted by the courts. The Veteran is competent to report limitation of motion during flare-ups.

 If the examiner cannot provide any of the information requested above, it should be explained why this is so.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



